 

FIRST AMENDMENT TO FINANCING AGREEMENT

FIRST AMENDMENT, dated as of August 1, 2007 (this "Amendment"), to the Financing
Agreement, dated as of March 1, 2006 (the "Financing Agreement"), by and among
Life Sciences Research, Inc., a Maryland corporation (the "Parent"), Huntingdon
Life Sciences Limited, a company incorporated under the laws of England and
Wales ("Huntingdon UK"), each subsidiary of the Parent from time to time joined
to the Financing Agreement as a "Borrower" (together with Huntingdon UK, each a
"Borrower" and collectively, the "Borrowers"), each subsidiary of the Parent
listed as a "Guarantor" on the signature pages thereto (together with the
Parent, each a "Guarantor" and collectively, the "Guarantors"), the lenders from
time to time party hereto (each a "Lender" and collectively, the "Lenders"), and
______________, as agent for the Lenders (in such capacity, together with its
successors and assigns, the "Agent").

The Borrowers have requested that the Agent and the Lenders, (a) decrease the
interest rate of the Loan, modify the prepayment premium and make certain other
changes to the Financing Agreement, subject to the payment of a fee equal to
$4,300,000, and (b) reduce the number of shares of Common Stock of the Parent
that____________, are entitled to purchase from the Parent pursuant to the
Warrants held by them, by one-half (from 500,000 to 250,000), subject to the
payment of $2,750,000. The Lenders are willing to agree to such changes, in each
case subject to the terms and conditions contained herein;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
agreements and conditions hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.   Definitions. Any capitalized term used herein and not defined shall have
the meaning assigned to it in the Financing Agreement.

 

2.

Amendments to the Financing Agreement.

 

(a)

Definitions.

(i)        The definition of the term "Applicable Margin" in Section 1.01 of the
Financing Agreement is hereby amended by inserting the following at the end
thereof:

"Notwithstanding anything in this definition to the contrary, on and after
August 1, 2007, "Applicable Margin" means, (i) with respect to the portion of
the Term Loan that is a Reference Rate Loan, 2.00% per annum, and (ii) with
respect to the portion of the Term Loan that is a LIBOR Loan, 3.50% per annum."

(ii)       The definition of the term "Applicable Prepayment Premium" in Section
1.01 of the Financing Agreement is hereby amended and restated in its entirety
to read as follows:

" 'Applicable Prepayment Premium' means an amount equal to (a) during the period
from August 1, 2008 until and including July 31, 2009, 2.0% times the sum of the
principal amount of the Term Loan repaid on the date of determination, (b)
during the period from August 1, 2009 until and including July 31, 2010, 1.0%
times the sum of the principal amount of the Term Loan repaid on the date of
determination, and (c) during the period of time from and after August 1, 2010,
zero."

(b) Optional Prepayments. Section 2.05(b) of the Financing Agreement is hereby
amended and restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------



"(b)      Optional Prepayment. The Borrowers shall have no right to prepay the
Term Loan or any portion thereof (in whole or in part) on or prior to July 31,
2008. After July 31, 2008, the Borrowers may, upon at least five (5) Business
Days' prior written notice to the Agent, prepay the principal of the Term Loan,
in whole or in part. Each prepayment made pursuant to this clause (b) shall be
accompanied by the payment of accrued interest to the date of such payment on
the amount prepaid, together with the Applicable Prepayment Premium and subject
to LIBOR Breakage Fees pursuant to Section 3.03, provided that if the Borrowers
prepay the Term Loan in whole not more than one year after receipt of notice
from a Lender requiring the payment of any material amount pursuant to Section
2.08, no Applicable Prepayment Premium will be payable. Each partial prepayment
of the Term Loan shall be in a minimum principal amount of $1,000,000 and
integral multiples of $500,000 in excess thereof. Each such prepayment shall be
applied against the remaining installments of principal due on the Term Loan in
the inverse order of maturity."

(c) Additional Mandatory Prepayment. Section 2.05(c) of the Financing Agreement
is hereby amended by adding the following new clause (vii) after clause (vi)
thereof:

"(g)      Notwithstanding anything to the contrary in this Section 2.05(c), if
the outstanding principal amount of the Term Loan exceeds $60,000,000 on August
15, 2007, the Borrowers shall prepay the outstanding principal of the Term Loan
in an amount equal to such excess on or prior to such date. It is understood and
agreed that the notice requirement and other provisions set forth in the last
sentence of Section 2.05(c)(vi) shall not apply to any prepayment pursuant to
this subsection."

 

3.

Amendments to the Warrants.

(a) Two Warrants are issued and outstanding. Each Warrant is hereby amended to
reduce the number of shares that such holder is entitled to purchase pursuant to
such Warrant by one-half, so that in (i) Warrant No. S-18 dated March 1, 2006,
issued by the Parent to ___, each reference to "321,428" is hereby amended to
read "160,714", and (ii) Warrant No. S-20 dated May 17, 2006, issued by the
Parent to ____, each reference to "178,572" is hereby amended to read "89,286".
The parties acknowledge and agree that in consideration for this purchase by the
Parent, the Parent shall pay to the Agent for the benefit of ___ and ___ (pro
rata) a purchase price of $11 per share, for a total purchase price of
$2,750,000.

(b) The definition of "Financing Agreement" in Section 1 of each Warrant is
hereby amended by adding the following language at the end thereof:

", as such may be amended, restated, supplemented or otherwise modified from
time to time."

4.   Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the fulfillment, in a manner satisfactory to the Agent, of each of the
following conditions precedent (the date such conditions are fulfilled or waived
by the Agent is hereinafter referred to as the "Amendment Effective Date"):

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Financing Document and certificate or other writing delivered to the Agent and
the Lenders pursuant hereto on or prior to the Amendment Effective Date shall be
correct and accurate on and as of the Amendment Effective Date as though made on
and as of such date (except to the extent such representations and warranties
expressly relate to an earlier date in which case such representations and
warranties shall be correct and accurate as of such earlier date); and no
Default or Event of Default shall have occurred and be continuing on the
Amendment Effective Date or would result from this Amendment becoming effective
in accordance with its terms.

 

-2-

 

--------------------------------------------------------------------------------



(b) Execution of Amendment. The Agent shall have executed this Amendment and
shall have received a counterpart to this Amendment, duly executed by each
Lender, each Borrower and each Guarantor.

(c) Payments from the Borrowers. The Borrowers shall have paid to the Agent (for
the ratable benefit of the Lenders) (i) a non-refundable restructuring fee in
the amount of $4,300,000 in immediately available funds, which restructuring fee
shall be fully earned by the Agent and due and payable on the date hereof and
(ii) a non-refundable purchase price in the amount of $2,750,000 in immediately
available funds in consideration for the reduction of the number of shares of
Common Stock of the Parent that ___ and ___are entitled to purchase under the
Warrants.

(d) Legal Matters. All legal matters incident to this Amendment shall be
satisfactory to the Agent and its counsel.

5.   Representations and Warranties. Each Loan Party represents and warrants to
the Agent and the Lenders as follows:

(a) Authorization, Etc. (i) The execution, delivery and performance by such Loan
Party of this Amendment and the performance by such Loan Party of the Financing
Agreement and each Warrant to which it is a party, each as amended hereby, (A)
have been duly authorized by all necessary action on the part of such Loan
Party, (B) do not and will not violate any provision of applicable Law, the
Governing Documents of such Loan Party, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Loan Party, (C) do not and
will not result in or require the creation of any Lien (other than pursuant to
any Financing Document) upon or with respect to any of its properties, and
(D) do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to its operations or any of its properties,
and (ii) such Loan Party has all requisite power, authority and legal right to
execute, deliver and perform this Amendment and to perform the Financing
Agreement and each Warrant to which it is a party, each as amended hereby.

(b) Enforceability of Loan Documents. This Amendment and the Financing Agreement
and each Warrant to which it is a party, each as amended hereby, are the legal,
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with the terms thereof.

(c) Representations and Warranties. The representations and warranties contained
in Article VI of the Financing Agreement and other Financing Documents are
correct on and as of the Amendment Effective Date as though made on and as of
the Amendment Effective Date (except to the extent such representations and
warranties expressly relate to an earlier date in which case such
representations and warranties shall be true and correct as of such earlier
date), and no Default or Event of Default has occurred and is continuing on and
as of the Amendment Effective Date, or would result from this Amendment becoming
effective in accordance with its terms.

(d) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or other regulatory body
is required in connection with the due execution, delivery and performance by
such Loan Party of this Amendment or any other Financing Document to which it is
a party being executed in connection with this Amendment, or for the performance
of the Financing Agreement and each Warrant, each as amended hereby.

 

6.

Miscellaneous.

(a) Continued Effectiveness of the Financing Agreement. Except as otherwise
expressly provided herein, the Financing Agreement, each Warrant and the other
Financing Documents are, and shall continue to be, in full force and effect and
are hereby ratified and confirmed in all respects,

 

-3-

 

--------------------------------------------------------------------------------



except that on and after the Amendment Effective Date (i) all references in the
Financing Agreement to "this Agreement", "hereto", "hereof", "hereunder" or
words of like import referring to the Financing Agreement shall mean the
Financing Agreement as amended by this Amendment, and (ii) all references in the
other Loan Documents to the "Financing Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment. To the extent that
any Financing Document purports to assign or pledge to the Agent, or to grant to
the Agent, for the benefit of the Lenders, a security interest in or lien on,
any collateral as security for its obligations from time to time existing in
respect of the Financing Documents, such pledge, assignment and/or grant of a
security interest or lien is hereby ratified and confirmed in all respects as
security for all of its obligations, whether now existing or hereafter arising.
Except as expressly provided herein, the execution, delivery and effectiveness
of this Amendment shall not operate as an amendment or waiver of any right,
power or remedy of the Agent or any Lender under the Financing Agreement or any
other Financing Document, nor constitute an amendment or waiver of any provision
of the Financing Agreement or any other Financing Document.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by facsimile or electronic mail shall be equally effective as
delivery of an original executed counterpart.

(c) Headings. Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

(d) Governing Law. The Financing Agreement and this Amendment shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and to be performed within such state.

(e) Amendment as Loan Document. The Loan Parties hereby acknowledge and agree
that this Amendment constitutes a "Loan Document" under the Financing Agreement.
Accordingly, it shall be an Event of Default under the Financing Agreement if
(i) any representation or warranty made by the Loan Parties under or in
connection with this Amendment shall have been untrue, false or misleading in
any material respect when made, or (ii) the Loan Parties shall fail to perform
or observe any term, covenant or agreement contained in this Amendment.

(f)  Costs and Expenses. The Loan Parties agree to pay on demand all costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment and the other related agreements, instruments and documents.

(g) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE CONTEMPLATED HEREIN.

(h) No Offsets or Defenses. No defense, set-off, offset, abatement, deduction,
counterclaim or charge exists in favor of any Loan Party with respect to any of
the obligations of such Loan Party under the Loan Documents, and each Loan Party
hereby represents, warrants and certifies that it unconditionally, irrevocably
and absolutely agrees to pay its obligations under the Loan Documents as and
when due and payable.

(i)  Release. As of the date hereof, each Borrower (on behalf of itself and its
Subsidiaries and Affiliates) and each Guarantor (on behalf of itself and its
Subsidiaries and Affiliates), their successors-in-title, legal representatives
and assignees and, to the extent the same is claimed by right of, through or
under any Borrower or any Guarantor, for their past, present and future
employees, agents, representatives, officers, directors, shareholders, and
trustees, do hereby and shall be deemed to have forever remised, released and
discharged the Agent, the Lenders and their respective successors-in-title,
legal representatives and assignees, past, present and future officers,
directors, shareholders, trustees,

 

-4-

 

--------------------------------------------------------------------------------



agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom the Agent or any Lender
would be liable if such persons or entities were found to be liable to any
Borrower or any Guarantor, or any of them (collectively hereinafter the "Lender
Parties"), from any and all manner of action and actions, cause and causes of
action, claims, charges, demands, counterclaims, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys' fees, or any other compensation, recovery
or relief on account of any liability, obligation, demand or cause of action of
whatever nature, whether in law, equity or otherwise (including without
limitation those arising under 11 U.S.C. §§ 541-550 and interest or other
carrying costs, penalties, legal, accounting and other professional fees and
expenses, and incidental, consequential and punitive damages payable to third
parties), whether known or unknown, fixed or contingent, joint and/or several,
secured or unsecured, due or not due, primary or secondary, liquidated or
unliquidated, contractual or tortious, direct, indirect, or derivative, asserted
or unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may heretofore accrue against any of the Lender
Parties, whether held in a personal or representative capacity, and which are
based on any act, fact, event or omission or other matter, cause or thing
occurring at or from any time prior to and including the date hereof in any way,
directly or indirectly arising out of, connected with or relating to this
Agreement, the Financing Agreement or any other Loan Document and the
transactions contemplated hereby and thereby, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing.

[remainder of this page intentionally left blank]

-5-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

BORROWER:

 

 

 

HUNTINGDON LIFE SCIENCES LIMITED

 

 

By:

 

 



--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

GUARANTORS:

 

LIFE SCIENCES RESEARCH, INC.

 

PROSOLUTIONS INC.

 

HUNTINGDON LIFE SCIENCES INC.

 

CENTRALABS CLINICAL RESEARCH INC.

 

SERVICEPHARM INC.

 

F & G HOLDINGS, INC.

 

CAPSTAN GROUP INC.

 

RAMPART CORP.

 

BORAX SERVICES INC.

 

FAMSTAR CORP.

 

 

 

 

By:

 

 



--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

PARAGON GLOBAL SERVICES (LSR) LIMITED

 

LIFE SCIENCES RESEARCH LIMITED

 

SERVICEPHARM LIMITED

 

LSR (UK) LIMITED

 

PROSOLUTIONS (UK) LIMITED

 

COSOLUTIONS (UK) LIMITED

 

HIH LIMITED

 

PAVANE SERVICES LIMITED

 

HUNTINGDON RESEARCH CENTRE LIMITED

 

HUNTINGDON CONSULTING ENGINEERS LIMITED

 

PATHFINDER CLINICAL DEVELOPMENT LIMITED

 

PARAGON GLOBAL SERVICES LTD.PATHFINDER NOMINEES LIMITED

 

NDA ANALYTICS LTD

 

CENTRALABS CLINICAL RESEARCH LIMITED

 

 

By:

 

 



--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

-6-

 

--------------------------------------------------------------------------------





 

LENDERS:

 

 

 

__________, as Agent and as a Lender

 

 

By:

_____________________.

 

 

 

 

By:

 

 



--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

 

By:

 

 



--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

 

 

__________, as a Lender

 

 

 

 

By:

 

 



--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

-7-

 

 